DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on August 9, 2022. Claims 1-20  are pending and will be considered for examination.

Response to Arguments
I.	Objection to the Claims
Applicant’s argument is persuasive to overcome Examiner’s objection to the claims. The objection to claims 1 and 15 is withdrawn.

II.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed August 9, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive.
Step 2A Prong 2
	Applicant begins by arguing (middle of page 16) that converting response contents into normalized data using a predefined data dictionary integrates the abstract idea into a practical application because it reduces the amount of time needed for RFX responses to be placed into suitable form for consideration, reduces or eliminates the need to obtain additional information from the supplier later, or removes the need for constant training of personnel responsible for compliance, as described in Spec [0216]. Examiner disagrees. These steps are just automation of manual tasks using a generic computer system - i.e., matching response elements to a dictionary/database, comparing data to requirements to determine compliance and presenting whether it is in compliance. Therefore, this argument is not persuasive.
Applicant also argues that this process “represents a technological solution to a problem of what can be an extremely time-consuming and resource-intensive process of reviewing RFX responses (as described in paragraphs [0042]-[0048] of the Applicant's specification)”. Examiner disagrees that this constitutes a technological solution - again, the steps merely automate a manual process using a generic computer system. Therefore, this argument is not persuasive.
Applicant goes on to argue (top of page 17) that the pending claims are analogous to Claim 1 of Example 42 of the Subject Matter Eligibility Examples. Examiner disagrees. Example 42 Claim 1 addresses a problem of real time patient information consolidation and access to multiple providers, where the real-time updates are sent to all health-care providers with access no matter the format of information input. This is different from solving a problem of automating compliance checks for RFX and reducing a need to collect additional information later or reducing training needs of personnel. Therefore, this argument is not persuasive. 

III.	Claim Rejections - 35 USC § 103
Applicant argues (bottom of page 18) that Han, Lim, and Agarwal fail to disclose using a predefined data dictionary to convert RFX responses into normalized data, comparing the normalized data to determine non-compliance issues, and showing the RFX response and indicating whether non-compliance issues exist in the RFX response. This argument has been considered but is moot because the argument does not apply to the references being used in the current rejection. The new limitations are taught by Fellenstein. 









Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories. Are all the claims are directed to one of the four statutory categories? (YES).
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES). 
Taking Claim 15 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to:
receive, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers;
identify multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from different groups of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for different bid groups of the multiple bid groups;
identify one or more acquisition scenarios based on at least some of the received information; 
generate the multiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein different RFXs of the multiple RFXs are associated with a different bid groups of the multiple bid groups;
receive, using a second graphical user interface, an RFX response from each of the multiple suppliers;
generate an electronic spreadsheet file for each of the RFX responses by extracting cost and price information from the RFX response and inserting the cost and price information into an electronic spreadsheet, the electronic spreadsheet file comprising at least one macro provided to make at least one calculation involving the cost and price information;
map specified elements of at least one of the RFX responses to a predefined data dictionary in order to convert at least a portion of the at least one RFX response into normalized data; 
compare the normalized data of the at least one RFX response to one or more requirements in order to determine whether one or more non-compliance issues exist in the at least one RFX response; 
initiate presentation of a third graphical user interface, the third graphical user interface showing the at least one RFX response and indicating whether the one or more non-compliance issues exist in the at least one RFX response
generate a report that includes pricing summary information calculated using the at least one macro.

Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the method is computerized, using graphical user interfaces, and a spreadsheet file, nothing in the claim element precludes the step from practically being performed by humans. For example, but for the computerized language, "a first graphical user interface", "a second graphical user interface", "a third graphical user interface", and a spreadsheet file, the steps of "receive", "receive", "identify", "identify", "generate", "receive", and "present" are in the context of this claim encompasses sales activities/behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. The additional elements are the ones that are de-emphasized above. Is the judicial exception is integrated into a practical application? (NO).
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 15 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.) Specifically, the additional elements of a non-transitory computer readable medium, processor, graphical user interface(s), and an electronic spreadsheet file, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet). For example, stating that method is computerized, and the receiving and presenting is performed using a graphical user interface and the spreadsheet file is electronic, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 15, taken individually or as a whole, the additional elements of claim 15 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g. receive information, receive an RFX response, initiate presentation of a third graphical user interface) see Symantec, TL/ Communications, OIP Techs

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 15 does not provide an inventive concept and does not qualify as eligible subject matter.
Claim 1 is a method reciting similar functions as claim 15 and does not qualify as eligible subject matter for similar reasons.
Claim 8 is an apparatus reciting similar functions as claim 15 and does not qualify as eligible subject matter for similar reasons.
Claims 2-7 are dependencies of claim 1; claims 9-14 are dependencies of claim 8; and claims 16-20 are dependencies of claim 15. The dependent claims do not add "significantly more" to the abstract idea.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



















Claim Rejections - 35 USC§ 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 













Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US 2002/0052807 A1 ("Han"), in view of Lim, US 2016/0315972 A1 ("Lim"), in further view of Agarwal, US 2005/0015305 A1 ("Agarwal"), in further view of Fellenstein et al , US 2006/0155633 A1 ("Fellenstein"). 

Regarding claim 1, Han discloses a method comprising:
receiving, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers (see "RFQ create/edit web page 301" in paragraphs [0093]-[0094]; Fig. 10 and 10a);
identifying multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from different groups of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for different bid groups of the multiple bid groups ("bill of materials data 8-4 includes a list of subcomponents ...each subcomponents can...have its own product definition 60" in paragraph [0070]; "defines which supplier(s) are to receive the new RFQ packet, which can vary from a single entity to a group" in paragraph [0094]. The Examiner notes each bid group of Han is associated with a different subcomponent to purchase and thereby has portion of varied information);
identifying one or more acquisition scenarios based on at least some of the received information (see "product interaction rules data 8-8" in paragraph [0074]; "product definition data 60" in paragraph [0075]; Fig. 8 and 9A);
generating the 1nu!tiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein different RFXs of the multiple RFXs are associated with different bid groups of the multiple bid groups (see paragraphs [0070], [0075], and [0094]; Fig. 9C(2));
receiving, using a second graphical user interface, an RFX response from each of the multiple ones of the suppliers (see "The supplier is able to initiate a response directly from the RFQ packet itself' in paragraph [0095]; Fig. 11); and
generating an electronic spreadsheet file for each of the RFX responses by extracting cost and price information from the RFX response and inserting the cost and price information into an electronic spreadsheet ([0010] - customer and supplier may specify price in transaction request; [0105] - spreadsheet formatting may be used for product data).
Han does not explicitly disclose
 the electronic spreadsheet comprising at least one macro provided to make at least one calculation involving the cost and price information; 
mapping specified elements of at least one of the RFX responses to a predefined data dictionary in order to convert at least a portion of the at least one RFX response into normalized data; 
comparing the normalized data of the at least one RFX response to one or more requirements in order to determine whether one or more non-compliance issues exist in the at least one RFX response; 
presenting a third graphical user interface, the third graphical user interface showing the at least one RFX response and indicating whether the one or more non-compliance issues exist in the at least one RFX response; and 
generating a report that includes pricing summary information calculated using the at least one macro. 
Lim, on the other hand, teaches the electronic spreadsheet comprising at least one macro provided to make at least one calculation involving the cost and price information; 
generating a report that includes pricing summary information calculated using the at least one macro ([0081], [0219] - application usage includes adding or modifying a macro to a document; [0124] - intelligence server 501 provides summary and reporting and analysis software tool to create graphical reports; [0577] - master policy engine stores specified price list file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic spreadsheet and the method as disclosed by Han to include the limitations emphasized above as taught by Lim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Han in order to provide flexibility to a user and allow them to control and manage information stored in a computer environment (Lim: [0002-0006]).
Also, Agarwal teaches presenting a third graphical user interface, the third graphical user interface showing the at least one RFX response (see "response data for the opportunity" in paragraph [0059]; Fig. 8 of Agarwal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RFX response as taught by the method of Han in view of Lim to include the limitation emphasized above as taught by Agarwal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Han in view of Lim in order to purchase component parts from reliable suppliers at the best prices (see paragraph [0003] of Agarwal).
 	And, Fellenstein teaches 
mapping specified elements of at least one of the RFX responses to a predefined data dictionary in order to convert at least a portion of the at least one RFX response into normalized data ([0071] - Client system 200 retrieves the results and costs for each of grid job microcosms 602 and 604 and calculates a translation value for each grid provider based on a client-defined application metric to grid provider metric ratio [claimed mapping specified elements of at least one of the RFX responses to a predefined data dictionary in order to]. For example, where a grid provider metric is an hourly charge, but a client-defined application metric is a number of database merges [claimed in order to convert at least a portion of the at least one RFX response into normalized data]); 
comparing the normalized data of the at least one RFX response to one or more requirements in order to determine whether one or more non-compliance issues exist in the at least one RFX response ([0117] - A bid formalizer 906 formalizes retrieves the workload factor, cost, and performs additional comparisons of an RFP to the availability of a grid provider to formalize a bid response to the grid client [claimed comparing the normalized data of the at least one RFX response to one or more requirements] . . . For example, if the RFP does not allow CUOD eligibility, but use of CUOD resources would allow the grid vendor to meet other performance requirements for the grid job, then the bid response may include an exception to the CUOD requirement. In another example, if the RFP specifies a price limit that is not met by the cost calculation, then the bid response may include an exception to the price limit [claimed in order to determine whether one or more non-compliance issues exist in the at least one RFX response]); 
. . .  showing the at least one RFX response (fig 11 element 1100 - see fig 11 below) and indicating whether the one or more non-compliance issues exist in the at least one RFX response (fig 11 element 1112 - see fig 11 below). 
		
    PNG
    media_image1.png
    642
    551
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fellenstein into the invention of Han. One of ordinary skill in the art would have been motivated to do so because Fellenstein teaches that mapping specified elements of at least one of the RFX responses to a predefined data dictionary in order to convert at least a portion of the at least one RFX response into normalized data; comparing the normalized data of the at least one RFX response to one or more requirements in order to determine whether one or more non-compliance issues exist in the at least one RFX response; and showing the at least one RFX response and indicating whether the one or more non-compliance issues exist in the at least one RFX response improves the efficiency of the RFX process [0012]. 
In addition, it would have been recognized that applying the known technique of mapping specified elements of at least one of the RFX responses to a predefined data dictionary in order to convert at least a portion of the at least one RFX response into normalized data; comparing the normalized data of the at least one RFX response to one or more requirements in order to determine whether one or more non-compliance issues exist in the at least one RFX response; and showing the at least one RFX response and indicating whether the one or more non-compliance issues exist in the at least one RFX response, as taught by Fellenstein, to the teachings of Han, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Regarding claim 2, the cited prior art teaches the method of claim 1. Han further discloses 
a method wherein the first graphical user interface comprises multiple fields configured to receive from at least one user:
information related to an organization providing the multiple RFXs (see "designated company team" in paragraph [0093]);
information related to a sourcing event associated with the multiple RFXs (see "specific identification number" in paragraph [0094]);
information used to identify the one or more acquisition scenarios (see "workflow rules" in paragraph [0093]);
information used to define the multiple bid groups (see "defines which supplier(s) are to receive the new RFQ packet" in paragraph [0094]);
information identifying selected terms and conditions, forms, and deliverables associated with the multiple RFXs (see "scope of the RFQs... and any required data filed" in paragraph [0094]); and
one or more attachments associated with the multiple RFXs (see "required data files are appended or added" in paragraph [0094]).

Regarding claim 3, the cited prior art teaches the method of claim 1. Agarwal further teaches 
wherein the second graphical user interface comprises multiple fields configured to receive from at least one user associated with a specific supplier of the multiple suppliers:
information related to materials or services to be provided by the specific supplier (see "line items" in paragraph [0057], Fig. 7); 
answers to checklist questions for the specific supplier (see "total price" and "delivery date" in paragraph [0057], Fig. 7); and
information identifying whether the specific supplier accepts or does not accept individual elements of the RFX provided to the specific supplier (see "create bid" in paragraph [0057], Fig. 7).
It would have been obvious at the effective filing date to combine Agarwal with Han for the reasons identified above in claim 1.
 
Regarding claim 4, the cited prior art teaches the method of claim 1. Agarwal further teaches wherein the third graphical user interface comprises at least one of: 
an identification from the one or more RFX responses from the one or more multiple suppliers to individual elements or groups of elements contained in the one or more RFXs provided to the one or more suppliers, wherein different indicators identify different elements or groups of elements that have been accepted and not accepted by the one or more multiple suppliers;
an identification of the one or more multiple suppliers and risks associated with the one or more multiple suppliers, wherein a portion of the risks is based on the one or more RFX responses (see "ranked based on price quoted" in paragraph [0043]; "ranking 840 for each bidder" in paragraph [0059]); and
analysis results produced using the one or more RFX responses from the one or more multiple suppliers (see "ranked based on price quoted" in paragraph [0043]; "ranking 840 for each bidder" in paragraph [0059]). 
It would have been obvious at the effective filing date to combine Agarwal with Han for the reasons identified above in claim 1.



Regarding claim 5, the cited prior art teaches the method of claim 1. Han further discloses 
further comprising at least one of: 
tracking reporting requirement events associated with one or more of the multiple suppliers (see "project tracker service/project navigator service" in paragraph [0060]; "notification" in paragraph [0096]); and
generating one or more visualizations based at least partially on the reporting requirement events associated with at least some of the suppliers (see "project tracker service/project navigator service" in paragraph [0060]; "notification" in paragraph [0096]; and "visual ... data" in paragraph [0108]).
 
Regarding claim 6, the cited prior art teaches the method of claim 1. Han further discloses 
further comprising at least one of: 
generating a summary of award associated with a specific supplier of the multiple suppliers, wherein a portion of the contents of the summary of award is based on the RFX response of the specific supplier;
generating a document package associated with the specific supplier, wherein a portion of the contents of the document package is based on the RFX response of the specific supplier (see "assigning it a purchase order (PO)" in paragraph [0102]); and
generating a checklist associated with the specific supplier, wherein at least part of the checklist is auto-populated based on the RFX response of the specific supplier ([0101] - The supplier is able to view all workflow activities on a specific RFQ, and is able to see where the RFQ is in the process, as well as printout out an activity report).

Regarding claim 7, the cited prior art teaches the method of claim 1. Han further discloses wherein: identifying the one or more acquisition scenarios comprises identifying multiple acquisition scenarios based on the received information ("product interaction rules data are InterProduct Rules or InterSpecification rules" in paragraph [0074]);
the RFXs have a common format (see paragraphs [0074] and [0116]); and
different RFXs of the multiple RFXs are associated with different acquisition scenarios and contain content that varies based on the different acquisition scenarios (See "each subcomponents can... have its own product definition" in paragraph [0070]; and "defines which supplier(s) are to receive the new RFQ packet, which can vary from a single entity to a group" in paragraph [0094]).

Regarding claim 8, the limitations in apparatus claim 8 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Han further discloses at least one processor (see "server system 20" in paragraph [0047]).

Regarding claim 9, the limitations in apparatus claim 9 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.

Regarding claim 10, the limitations in apparatus claim 10 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.

Regarding claim 11, the limitations in apparatus claim 11 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.

Regarding claim 12, the limitations in apparatus claim 12 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Regarding claim 13, the limitations in apparatus claim 13 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.

Regarding claim 14, the limitations in apparatus claim 14 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.

Regarding claim 15, the limitations in non-transitory computer readable medium claim 15 are closely parallel to the limitations of method claim I analyzed above and rejected on the same bases. Han further discloses at least one processor (see "server system 20" in paragraph [0047]).
Regarding claim 16, the limitations in non-transitory computer readable medium claim 16 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.

Regarding claim 17, the limitations in non-transitory computer readable medium claim 17 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.

Regarding claim 18, the limitations in non-transitory computer readable medium claim 18 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.

Regarding claim 19, the limitations in non-transitory computer readable medium claim 19 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Regarding claim 20, the limitations in non-transitory computer readable medium claim 20 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.
 










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aycock et al (US 5,765,138 A) teaches mapping RFP/RFQ responses into a standardized format, so that the responses can be scored and compared. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684              

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625